Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 1 of 32 PageID #: 17207



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------x
   UNITED STATES OF AMERICA,
                                                                  RESTITUTION ORDER
                    - against -                                     15-CR-252 (PKC)

   JUAN ANGEL NAPOUT, et al.,

                              Defendants.
   -------------------------------------------------------x
   PAMELA K. CHEN, United States District Judge:

           On December 22, 2017, a jury convicted Juan Angel Napout and Jose Maria Marin

   (collectively, “Defendants”) of various counts of RICO conspiracy, conspiracy to commit wire

   fraud, and conspiracy to commit money laundering. Marin was sentenced on August 22, 2018

   (Dkt. 1015) and Napout was sentenced on August 29, 2018 (Dkt. 1008). However, pursuant to 18

   U.S.C. § 3664(d)(5), the Court deferred ruling on restitution pending further briefing and

   submissions by the government, Defendants, putative victims, and interested parties. (8/21/18

   scheduling order.) The Court held oral argument regarding restitution on October 4, 2018 and

   November 8, 2018.

           Before the Court are the restitution requests of the government and putative victims

   Confederación Sudamerica de Fútbol (“CONMEBOL”), Confederation of North, Central America

   and Caribbean Association Football (“CONCACAF”), Fédération Internationale de Football

   Association (“FIFA”) (collectively, the “soccer organizations”), and three former employees of

   Traffic Sports USA, Inc. (“Traffic USA”), pursuant to the Mandatory Victims Restitution Act

   (“MVRA”), 18 U.S.C. § 3663A, seeking: (1) compensation for lost revenue; (2) legal fees and

   related costs incurred responding to government requests during the investigation and prosecution

   of Defendants; and (3) disgorgement of salary and benefits paid to Defendants.
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 2 of 32 PageID #: 17208



                                            BACKGROUND1

           On August 6 and 15, 2018, in advance of Marin’s and Napout’s respective sentencings,

   the soccer organizations and the former Traffic USA employees submitted requests for restitution

   as putative victims pursuant to the MVRA. (Dkts. 965, 966, 967, 968, 986, 988, 989.) On August

   21, 2018, the Court issued an order stating that it would defer ruling on restitution and set a

   schedule for further briefing by the government, Defendants, the putative victims, and interested

   parties. (8/21/18 scheduling order.) The soccer organizations and the former Traffic USA

   employees filed supplemental restitution letters between August 30, 2018 and September 7, 2018.

   (Dkts. 1003, 1006, 1013.) On September 21, 2018, Traffic USA and Traffic Sports International,

   Inc. (collectively, “Traffic”), two sports marketing companies that have pled guilty to various

   offenses related to their involvement in the FIFA bribery conspiracy, filed a joint brief as interested

   parties. (Dkt. 1023.) That same day, Defendants filed their respective briefs in opposition to the

   restitution requests. (Dkts. 1025 (Marin), 1026 (Napout).) The government submitted its brief

   regarding restitution on September 26, 2018. (Dkt. 1030.) On October 1, 2018, the Court granted

   CONCACAF’s (Dkt. 1036) and CONMEBOL’s (Dkt. 1037) requests to file under seal billing

   records and other documentation supporting their requests for attorneys’ fees and costs (10/1/18

   docket entry), and Defendants replied to the government’s restitution letter (Dkts. 1041 (Marin),

   1042 (Napout)). On October 3, 2018, CONCACAF submitted a letter (Dkt. 1044) downwardly

   revising its request for restitution and summarizing the anticipated testimony of its proposed expert

   witness, Professor Victor Matheson, a sports economist, at the October 4, 2018 restitution hearing.




          1
            The Court assumes the parties’ familiarity with the facts in this case and thus recites them
   only to the extent relevant to the Court’s analysis.

                                                     2
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 3 of 32 PageID #: 17209



          The Court held an initial restitution hearing on October 4, 2018. In addition to hearing oral

   argument, the Court received testimony from CONCACAF’s expert, Professor Matheson, over

   Defendants’ objections. (Dkts. 1047 (Napout), 1048 (Marin).) At the close of the hearing, the

   Court set an additional briefing schedule to allow the soccer organizations to produce all billing

   records and expense documentation supporting their restitution claims related to salaries, benefits,

   attorneys’ fees, costs, and related investigative expenses. (10/4/18 minute entry; 10/9/18 docket

   entry.) On October 11, October 25, and October 26, 2018, after consulting with the government,

   the soccer organizations submitted the relevant records and expense documentation. (Dkts. 1051,

   1052, 1060, 1061, 1062, 1063, 1065.) Defendants filed their respective oppositions on November

   5, 2018. (Dkts. 1071 (Marin), 1072 (Napout).) The Court held a second restitution hearing, at

   which the Court heard additional oral argument, on November 8, 2018. (11/8/18 minute entry.)

                                         LEGAL STANDARD

          Federal courts “have no inherent power to order restitution” and, therefore, “[a] sentencing

   court’s power to order restitution . . . depends upon, and is necessarily circumscribed by,

   statute.” United States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012). The statute at issue here, the

   MVRA, provides that a sentencing court “shall order” defendants convicted of specified crimes to

   “make restitution to the victim[(s)] of the offense” in addition to “any other penalty authorized by

   law.” 18 U.S.C. § 3663A. In relevant part, a defendant must “reimburse the victim[(s)] for lost

   income . . ., transportation, and other expenses incurred during participation in the investigation or

   prosecution of the offense or attendance at proceedings related to the offense.” Id. § 3663A(b)(4).

   “[R]estitution may be awarded only in the amount of losses directly and proximately caused by

   the defendant’s conduct.” United States v. Gushlak, 728 F.3d 184, 194-95 (2d Cir. 2013); see also

   Zangari, 677 F.3d at 91 (“Because the purpose of restitution is essentially compensatory, and




                                                     3
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 4 of 32 PageID #: 17210



   because the MVRA itself limits restitution to the full amount of each victim’s loss, a restitution

   order must be tied to the victim’s actual, provable, loss.”) (citations, emphasis, and internal

   quotation marks omitted) (collecting cases). The government bears the burden of establishing the

   loss amount under the MVRA and “[a]ny dispute as to the proper amount . . . of restitution shall

   be resolved by the court by the preponderance of the evidence.” 18 U.S.C. § 3664(e). However,

   “the MVRA requires only a reasonable approximation of losses supported by a sound

   methodology.” Gushlak, 728 F.3d at 196.

                                             DISCUSSION

   I.     Which Parties Qualify as Victims Under the MVRA

          As an initial matter, the Court finds that FIFA, CONCACAF, and CONMEBOL qualify as

   victims under the MVRA, because each soccer organization suffered losses as a direct result of the

   offenses of which Defendants were convicted. 18 U.S.C. § 3663A(a)(2). However, as discussed

   infra, the Court does not find that the former employees of Traffic USA qualify as victims.

   II.    FIFA

          A. FIFA - Salaries and Benefits

          FIFA asks that Defendants Marin and Napout be ordered to pay restitution to reimburse

   FIFA for “100% of the benefits, per diems, and travel expenses FIFA paid to [Defendants] during

   [their] period of misconduct”—$97,663 for Marin and $121,446.30 for Napout. (Dkt. 966, at 8;

   Dkt. 988, at 9-10.) FIFA argues that Defendants violated FIFA’s Code of Ethics, which they were

   duty-bound to follow, by receiving personal financial gain in carrying out their FIFA

   responsibilities. (See Dkt. 988, at 2-5 (discussing FIFA’s Code of Ethics).) According to FIFA,

   “[b]y depriving FIFA of [their] honest services, [Defendants] unfairly obtained money from FIFA

   . . . when attending FIFA events[.]” (Dkt. 966, at 5.) Thus, FIFA maintains, it is entitled to recoup




                                                    4
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 5 of 32 PageID #: 17211



   the entire amount of benefits it paid to, or on behalf of, Defendants during their tenures as FIFA

   officials.2 Defendants respond that FIFA has failed to connect specific expense payments to

   Defendants’ offense conduct and has failed to provide adequate documentation of these payments.

   (Dkt. 1071, at 1-2; Dkt. 1072, at 7.) The Court finds that FIFA has adequately documented its

   expense payments to Defendants. Therefore, the Court turns to the amount Defendants owe FIFA

   in restitution.

           As argued by Defendant Marin, FIFA’s request that they be compensated for the full

   amount of salaries and other benefits “ignores settled law in this circuit.” (Dkt. 1071, at 1.)

   Victims are entitled to restitution for salaries and benefits “in the amount of the difference in the

   value of the services that [the employee] rendered and the value of the services that an honest

   [employee] would have rendered.” United States v. Bahel, 662 F.3d 610, 650 (2d Cir. 2011)

   (citation and internal quotation marks omitted). “There is no question that a portion of an

   individual’s salary can be subject to forfeiture where . . . an employer pays for honest services but

   receives something less.” Id. at 649. Where it would be “unduly complex to try to delineate”

   which part of the funds received by the defendant-employee were “paid for honest services and

   which part was paid for dishonest services”, id. at 650 (internal quotation marks omitted), courts

   have calculated the amount of restitution to which the employer is entitled by applying a

   percentage reduction to the total. See, e.g., United States v. Ebrahim, No. 12-CR-471 (JPO), 2013

   WL 2216580, at *3 (S.D.N.Y. May 21, 2013) (“[T]he Court has determined that AT&T is entitled

   [to] 20 percent of [the defendant’s] salary from the relevant period. . . . Such a figure is consistent



           2
            Marin was Chairman of the FIFA World Cup Local Organizing Committee from 2012 to
   2014 and a member of the FIFA Organizing Committee for the Olympic Soccer Tournaments.
   (Dkt. 966, at 2.) Napout was a member of FIFA’s Disciplinary Committee from 2002 to 2015 as
   well as Vice President of FIFA and a member of FIFA’s Executive Committee from May through
   December 2015. (Dkt. 988, at 2.)

                                                     5
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 6 of 32 PageID #: 17212



   with precedent in this circuit.”); United States v. Skowron, 839 F. Supp. 2d 740, 749 (S.D.N.Y.

   2012) (awarding Morgan Stanley 20% of a defendant-employee’s compensation as victim of

   employee’s insider trading scheme and cover-up), aff’d, 529 F. App’x 71 (2d Cir. 2013).

          The Court finds that this approach is appropriate here, because it would be “unduly

   complex to try to delineate” the amount that FIFA paid to, or on behalf of, Defendants that was

   strictly related to Defendants’ “dishonest services.” Bahel, 662 F.3d at 650. As proved at trial,

   Defendants’ entire service to FIFA was tainted by corruption, and the criminal schemes in which

   Defendants participated involved “key aspects of . . . FIFA’s core responsibilities.” (Dkt. 988, at

   8-9.) Defendants’ primary responsibility as FIFA officials “was to act as [] steward[s] for the

   ethical development of soccer around the world” (id. at 9), instead of perpetuating and concealing

   decades-long bribery schemes (Dkt. 1006, at 2-3). Because this core responsibility, which

   Defendants failed to adequately perform, permeated all aspects of their activities for FIFA, yet

   cannot be readily connected to any particular payment or payments, the Court finds that

   Defendants must repay 20% of the benefits they received from FIFA.

          Therefore, Defendant Marin is liable for $19,532.60 and Defendant Napout is liable for

   $24,289.26 to compensate FIFA for 20% of the “benefits, per diems, and travel expenses” paid to,

   or on behalf of, Defendants.

          B. FIFA - Attorneys’ Fees and Investigative Expenses

          FIFA also requests restitution in the amount of $27,808,463.93,3 consisting of: (1)

   $16,393,911.51 in attorneys’ fees for reviewing documents in connection with the government’s



          3
            Although FIFA made its restitution request in Swiss Francs, for ease and consistency, the
   Court has converted that request into U.S. dollars at a 1:1 conversion ratio. Banque Nationale
   Suisse, “Current interest rates and exchange rates”,
   https://www.snb.ch/en/iabout/stat/statrep/id/current_interest_exchange_rates (last visited
   November 20, 2018).

                                                   6
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 7 of 32 PageID #: 17213



   investigation of Defendants; (2) $1,725,670.00 in attorneys’ fees for preparing investigative

   reports for American and Swiss authorities; (3) $105,601.88 in attorneys’ fees for a Quinn

   Emanuel Urquhart & Sullivan (“Quinn Emanuel”) attorney to attend the entirety of Defendants’

   trial; (4) $9,474,154.56 in fees for Stroz Friedberg, a forensic data consulting company that

   processed and hosted the millions of documents collected during FIFA’s investigation;

   (5) $28,237.00 in attorneys’ fees for preparing Stephanie Maennl4 to testify at Defendants’ trial,

   as well as fees for her attorneys’ presence during her testimony; and (6) $80,888.98 in attorneys’

   fees to prepare FIFA’s restitution request. (Declaration of William Burck (“Burck Decl.”), Dkt.

   1061-1, at ¶¶ 43, 49, 52, 54, 58, 61; Dkt. 966, at 10-12.)

          In Lagos v. United States, the Supreme Court held that the MVRA provides restitution only

   for investigation expenses incurred during a victim’s participation in “government investigations

   and criminal proceedings” and “does not cover the costs of a private investigation that the victim

   chooses on its own to conduct.” 138 S. Ct. 1684, 1688, 1690 (2018); see also id. at 1689 (“Some

   [restitution] statutes specifically require restitution for the ‘full amount of the victim’s losses,’

   defined to include ‘any . . . losses suffered by the victim as a proximate result of the offense.’ The

   Mandatory Victims Restitution Act, however, contains no such language; it specifically lists the

   kinds of losses and expenses that it covers.”) (quoting 18 U.S.C. §§ 2248(b), 2259(b), 2264(b),

   2327(b)). This “narrow interpretation” is meant to alleviate district courts of the “significant

   administrative burdens” of resolving “these potentially time-consuming controversies as part of

   criminal sentencing,” particularly “in cases involving multimillion[-]dollar investigation expenses

   for teams of lawyers and accountants.” Id. at 1689.




          4
            Maennl is FIFA’s Deputy Head of Corporate Legal and was the government’s first
   witness at trial. (Dkt. 966, at 10 n.29.)

                                                     7
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 8 of 32 PageID #: 17214



           In keeping with Lagos, the Court denies FIFA’s first four restitution requests in their

   entirety. As the Court stated at the October 4, 2018 restitution hearing, it interprets Lagos as

   limiting restitution to expenses incurred for investigatory activities that the government expressly

   and specifically “invited or requested.” Here, as FIFA itself concedes, the government did not

   approach FIFA and ask it to investigate, but rather, “FIFA proactively approached the Government

   to open a dialogue after the [May 27, 2015] Indictment was unsealed” because “FIFA was

   motivated, at least in part, by a desire to demonstrate its cooperation, preserve its victim status,

   and avoid prosecution in any future indictment.” (Dkt. 1061, at 2-3.) As Defendant Napout

   correctly argues, “[a] corporation acting out of self-preservation cannot turn around and have its

   costs reimbursed through restitution.” (Dkt. 1072, at 3.) Similarly, even if, as FIFA contends, the

   government “suggested that a Quinn Emanuel attorney attend the trial in the event that any issues

   arose that directly impacted FIFA”, (Burck Decl., at ¶ 53), this request appears to relate to FIFA’s

   potential criminal exposure, not the government’s investigation. Therefore, FIFA’s requests for

   (1) $16,393,911.51 in attorneys’ fees for FIFA’s internal investigation; (2) $1,725,670 in

   attorneys’ fees for preparing investigative reports for American and Swiss authorities;

   (3) $105,601.88 in attorneys’ fees for a Quinn Emanuel attorney to attend Defendants’ entire trial;

   and (4) $9,474,154.56 in fees paid to Stroz Friedberg are denied.

          However, the Court finds that FIFA’s requests for attorneys’ fees in connection with

   Stephanie Maennl’s testimony and preparing its restitution request are compensable under the

   MVRA. There is no dispute that Maennl was called as a witness at the government’s request, and

   the Court finds that the legal fees incurred by FIFA to prepare its restitution request were necessary

   to its “attend[ance] [at] th[e] post-verdict restitution proceeding (for which the Court permitted

   briefing and ordered certain disclosures of billing records),” thus making them “recoverable under




                                                     8
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 9 of 32 PageID #: 17215



   the [MVRA].” United States v. Gupta, 925 F. Supp. 2d 581, 585 (S.D.N.Y. 2013), aff’d, 747 F.3d

   111 (2d Cir. 2014); see also Bahel, 662 F.3d at 647 (“Attorneys’ fees are ‘other expenses’ that are

   properly included within a restitution award.”); United States v. Battista, 575 F.3d 226, 234 (2d

   Cir. 2009) (same).

          Therefore, the Court turns to the question of whether the requested attorneys’ fees are

   excessive. See 18 U.S.C. § 3664(e) (“Any dispute as to the proper amount or type of restitution

   shall be resolved by the court by the preponderance of the evidence.”). Defendants argue that the

   hourly rates charged by the victims’ outside counsel were unreasonable and that specific tasks

   undertaken by the law firm were unnecessary. (See generally Dkts. 1071, 1072.)

          The Second Circuit has not yet ruled on the question of whether district courts “ha[ve] a

   duty to scrutinize the [amount of] attorneys’ fees” requested pursuant to the MVRA. United States

   v. Donaghy, 570 F. Supp. 2d 411, 431 (E.D.N.Y. 2008), aff’d sub nom. United States v. Battista,

   575 F.3d 226 (2d Cir. 2009). As the Honorable Carol Bagley Amon explained in Donaghy:

          Since the goal of restitution is to make the victim whole, there is an argument to be
          made that as long as the Court is satisfied that the attorneys’ fees were incurred for
          the purpose of assisting the government in the investigation and prosecution of
          these offenses, and were in fact paid by the victim, the Court need go no further.
          Specifically, it need not further examine the request with the proverbial green
          eyeshade as it might do in reviewing a fee application of a prevailing party in a civil
          case to determine whether the hours were reasonably spent or the hourly rates
          appropriate. On the other hand, it could also be argued that although reasonable
          attorneys’ fees are a ‘direct and foreseeable’ investigation cost within the scope of
          subsection (b)(4) [of the MVRA], excessive attorneys’ fees are not.

   Id. However, courts in this circuit have reduced attorneys’ fees in connection with restitution

   proceedings where they have “exceeded what was reasonably necessary under the MVRA.” See,

   e.g., Gupta, 925 F. Supp. 2d at 587-88 (reducing attorneys’ fees by 10% “in an excess of caution”

   where “on a few occasions, the number of attorneys staffed on a task—while perhaps perfectly

   appropriate on the assumption that Goldman Sachs wished to spare no expense on a matter of great



                                                    9
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 10 of 32 PageID #:
                                   17216


 importance to it—exceeded what was reasonably necessary under the MVRA”); United States v.

 Sazonov, No. 1:17-CR-00657 (SDA), 2018 WL 922151, at *2 (S.D.N.Y. Feb. 16, 2018) (reducing

 the attorneys’ fees by 15%); Ebrahim, 2013 WL 2216580, at *4 (“[T]he Court’s review of Sullivan

 & Cromwell [L]LP’s billing records suggests that some of the billing may have been, in some

 discrete instances, excessive. It also appears that there was an unnecessary [number] of lawyers

 involved in certain tasks. Following Judge Rakoff’s lead in Gupta, this Court therefore will deduct

 ten percent of the fees requested[.]”); United States v. Qurashi, No. 05-CR-498 (SJF)(AKT), 2009

 WL 10677000, at *27 (E.D.N.Y. Sept. 1, 2009) (reducing the attorneys’ fees by 10%), report and

 recommendation adopted, No. 05-CR-498 (SJF)(AKT), 2009 WL 10677129 (E.D.N.Y. Sept. 30,

 2009), aff’d and remanded, 634 F.3d 699 (2d Cir. 2011).

        It appears that one of the few cases in this Circuit that has addressed the question of a

 reasonable hourly rate in connection with restitution proceedings is Donaghy. In that case, a

 National Basketball Association (“NBA”) referee pled guilty to conspiracy to commit wire fraud

 and conspiracy to transmit wagering information in connection with a betting conspiracy. During

 the restitution phase of his sentencing, the defendant argued that the attorneys’ fees incurred by

 the victim, the NBA, to assist the government in its investigation and prosecution were excessive.

 570 F. Supp. 2d at 431-32. In rejecting the defendant’s argument, Judge Amon held,

        [w]ithout purporting to set any new standards for appropriate hourly rates in civil
        attorneys’ fees cases, the Court does not find that the hourly rates charged in this
        case were excessive. The NBA hired two well-known corporate law firms in one
        of the world’s most expensive markets, New York City. Wachtell[, Lipton, Rosen
        & Katz] charged either $600, $700, or $750 per hour for . . . a partner, between
        $380-$580 per hour for the associates, and $175-$200 per hour for paralegals.
        These amounts are in line with the rates charged by most of New York City’s major
        corporate law firms. . . . The NBA is the type of major commercial organization
        that would likely hire law firms like Arkin [Kaplan Rice LLP] and Wachtell, a
        consequence that should have been foreseeable to the defendants. Accordingly, the
        Court finds that the hourly rates paid by the NBA in rendering assistance to the
        government’s investigation of these offenses were not excessive.



                                                 10
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 11 of 32 PageID #:
                                   17217




 Id. at 432 (citation omitted). Applying both the reasoning and the hourly rates adopted in Donaghy

 as a baseline, and adjusting for inflation in the ten years since Donaghy was decided, the Court

 finds that the following hourly rates are reasonable in this case: $700-$850 per hour for partners,

 $450-$650 per hour for associates and counsel, and $275-$300 per hour for paralegals. See also

 Sazonov, 2018 WL 922151, at *3 (finding the rates “ranging from a low of $430 to a high of $1420

 . . . exceeded that which was reasonably necessary under the MVRA”); Qurashi, 2009 WL

 10677000, at *26.

        Based on a review of the submitted records, and giving due consideration to the

 government’s views on FIFA’s attorneys’ fees requests and the applicable, though limited, case

 law on this issue, the Court finds that FIFA’s requested attorneys’ fees are excessive with respect

 to the preparation of Maennl’s testimony and FIFA’s restitution request. See id. at 431 (reviewing

 the hourly rate, the billing records, and whether “multiple lawyers participated in each task,”

 allowing the “government [to] advise[] the Court [whether] the staffing and amount of hours spent

 by outside counsel appeared to be a reasonable response to the assistance it requested,” and

 “bearing in mind [the Court’s] own firsthand knowledge of what [submissions] it had asked of the

 [victim]” to determine whether the request for attorneys’ fees in connection with restitution were

 excessive).

        With respect to Maennl’s testimony, Defendants argue that FIFA’s request for attorneys’

 fees should be reduced because Maennl only testified for thirty minutes and yet, for example, FIFA

 seeks over four thousand dollars, consisting of over ten hours of billed time, for a Quinn Emanuel

 associate “to observe that day’s trial and write a summary of it.” (Dkt. 1072, at 3; see also Dkt.




                                                 11
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 12 of 32 PageID #:
                                   17218


 1065-2, at ECF5 245.) The Court notes that not only did that associate bill 10.9 hours for observing

 the trial, but a partner also billed 7.4 hours, at a cost of over five thousand dollars, for the same

 period of time. (Dkt. 1065-2, at ECF 245.) The Court agrees with Defendants that the requested

 attorneys’ fees are excessive in terms of staffing6 and reduces the requested amount by 15%.

 Therefore, Defendants are liable to FIFA for $24,001.45 in connection with Maennl’s testimony.

         With respect to FIFA’s claim related to the preparation of its restitution request, the Court

 finds that the requested fees are wildly excessive and must be reduced by 50%. FIFA’s first four

 restitution arguments, which account for 99.6% of its requested restitution, are patently frivolous

 in light of the Supreme Court’s decision in Lagos. In this regard, the Court notes that the

 government did not support any of these four requests by FIFA. The Court must consider FIFA’s

 utter lack of success in assessing whether its request for attorneys’ fees is reasonable. See Hensley

 v. Eckerhart, 461 U.S. 424, 440 (1983) (“[W]here the plaintiff achieved only limited success, the

 district court should award only that amount of fees that is reasonable in relation to the results

 obtained.”). Therefore, Defendants are liable to FIFA for $40,444.497 in connection with FIFA’s

 preparation of its restitution request.

         In total, Defendants are liable to FIFA for $64,445.94 in restitution for attorneys’ fees and

 investigative costs.




         5
          Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.
         6
          Quinn Emanuel’s hourly rate is almost entirely within the acceptable range set by the
 Court. The associate’s time was billed at a rate of up to $497.25 per hour, and the partner’s time
 was billed at a rate of $867 per hour. (See, e.g., Dkt. 1065-2, at ECF 250.)
         7
          This amount represents .4% of the attorneys’ fees FIFA is seeking in connection with the
 preparation of its restitution request.


                                                  12
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 13 of 32 PageID #:
                                   17219


 III.   CONCACAF

        A. CONCACAF - Lost Revenue

        In its initial submission on September 7, 2018, CONCACAF argued that it should receive

 restitution for lost revenue in the amount of $27.7 to $32.7 million or, at a minimum, the $10

 million in bribes that former CONCACAF president Jeffrey Webb received. The $27.7 to $32.7

 million figure, according to CONCACAF, represented the amount by which CONCACAF’s Copa

 América Centenario (“Centenario”)8 rights were underpriced due to Defendants’ failure to create

 a legitimate bidding process to ensure that CONCACAF secured the actual fair market value of

 the marketing and media rights for those events. (Dkt. 1013, at 1-6; see also Dkt. 967, at 2; Dkt.

 986, at 2-3.)     However, on October 3, 2018, the day before the first restitution hearing,

 CONCACAF submitted a revised restitution request, claiming that it was only entitled to between

 $2,893,223 and $7,893,223 in lost revenue for the underpriced Centenario, or, in the alternative,

 the $10 million in bribes Webb received. (Dkt. 1044.) CONCACAF explained that in generating

 its original, and markedly higher, lost revenue figure, it had incorrectly included the operating

 costs associated with the Centenario as lost revenue. (Id. at 2.)

            The Court finds that CONCACAF is not entitled to any restitution for lost revenue.

 CONCACAF has failed to provide a “sound methodology” to support its claim. Gushlak, 728

 F.3d at 196. After the unsealing of the first indictment, many of the original contracts for the

 Centenario tournament, which had not yet occurred, were terminated and renegotiated. (Dkt. 1030,

 at 6; see also Dkt. 1022, at 7-8.) After re-negotiation, the total media and sponsorship revenue

 was ultimately calculated to be $222,822,989, which was divided among the soccer confederations




        8
         The Centenario was a tournament held in 2016 to celebrate the hundredth anniversary of
 the Copa América soccer tournament. (Dkt. 968, at 3-4.)

                                                  13
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 14 of 32 PageID #:
                                   17220


 and sports marketing companies that would be participating in the Centenario, according to pre-

 existing contracts. (Dkt. 1045-6, at ECF 2.) CONCACAF argues that “a legitimately marketed

 Centenario would have generated between $250 and $270 million in [total] revenue” (Dkt. 1013,

 at 5) and that CONCACAF’s share of the additional revenue, beyond its share of the re-negotiated

 price of approximately $222 million, would be between $2,893,223 and $7,893,223 (Dkt. 1044, at

 3). CONCACAF derives this $250 to $270 million revenue figure from a combination of two

 sources: (1) at the time of the original negotiation of the Centenario contract, Datisa9 paid at least

 $150 million to obtain the media rights to the Centenario and (2) on a government wiretap, Datisa’s

 principals bragged that the Centenario would yield “at least” $100 million of profit. (Dkt. 1013,

 at 4; see also id. at ECF 24-25.)

        The Court finds that the “methodology” employed by CONCACAF to arrive at the $250

 to $270 million revenue figure is far from “sound”, Gushlak, 728 F.3d at 196, and amounts to sheer

 speculation. As Defendants point out, with respect to the second source, “it strains credulity to

 assume that such boasting [on the wiretap] was based on any serious financial analysis” (Dkt.

 1026, at 7; see also Dkt. 1022, at 9 (calling CONCACAF’s estimations “guesstimates . . . for what

 might have happened in the real world but for the corruption”)), and even if the “conspiratorial

 boasting” could be used as the basis for the calculation, one of the Datisa principals also states on

 the tape that the co-conspirators can expect “between 80 and 100 million of profit” from the

 Centenario (Dkt. 1013, at ECF 25)—a $20 million difference from the figure CONCACAF relies

 on. CONCACAF has provided the Court with no metric or methodology by which it can determine

 what the total revenue for the Centenario would have been but for Defendants’ corruption. While



        9
           Traffic, Full Play, and a third sports marketing company, Torneos y Competencias
 (together with its affiliates, “Torneos”), which was operated by co-conspirator Alejandro Burzaco,
 formed a new company called Datisa in May 2013. (Dkt. 997, at 5.)

                                                  14
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 15 of 32 PageID #:
                                   17221


 Professor Matheson testified that the short timeline to resell the media rights to the Centenario, as

 well as the notoriety of the corruption scandal, would have had a negative impact on the resale

 price, CONCACAF has failed to provide any evidence or information upon which the Court can

 measure the quantifiable impact. Moreover, given CONCACAF’s admission that its revenue loss

 was between $2 and $7 million, the Court cannot use the $10 million paid to Webb as an alternative

 measure of CONCACAF’s loss. Therefore, the Court finds that CONCACAF has failed to prove

 its entitlement to restitution for lost revenue by a preponderance of the evidence.

        B. CONCACAF - Attorneys’ Fees and Investigative Expenses

        CONCACAF also requests restitution in the amount of $1,887,797.03,10 consisting of: (1)

 $1,342,837.75 in attorneys’ fees in connection with responding to specific investigation requests

 from the government;11 (2) $139,390.70 in vendors’ fees and expenses; and (3) $405,568.58 in

 attorneys’ fees to prepare CONCACAF’s restitution request.12 (Dkt. 1063, at 5.) The government

 has approved CONCACAF’s request for restitution in connection with these activities, but did not

 review the billing entries and expense records that CONCACAF submitted to the Court.




        10
          This request, made after conferring with the government, is an 87.6% reduction from
 CONCACAF’s initial submission in which it sought $15,216,634 in legal and fees and related
 expenses. (See Dkt. 1013, at 1, 7-8.)
        11
            This includes two separate billing matters. The first matter, for which CONCACAF is
 seeking $915,122.75 in attorneys’ fees, began in October 2012 “when the Government first
 reached out to CONCACAF for assistance related to the Government’s investigation.” (Dkt. 1062,
 at 3; Dkt. 1062-1, at 22.) The second matter, for which CONCACAF is seeking $427,715 in
 attorneys’ fees, relates to “a limited number of tasks that were in response to Government requests”
 after the first indictment was unsealed in 2015. (Dkt. 1062, at 3; Dkt. 1062-2, at 13.)
        12
          The Court denies CONCACAF’s request to supplement its October 25, 2018 submission
 with additional billing records related to the ongoing costs of preparing its restitution request.
 (Dkt. 1063, at 5 n.4.)

                                                  15
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 16 of 32 PageID #:
                                   17222


        With respect to the first category of CONCACAF’s request for attorneys’ fees and

 investigative expenses, i.e., attorneys’ fees for responding to specific government requests,

 Defendants argue that the fees should be reduced because CONCACAF failed to seek the

 government’s review of its requested billing entries and expenses, the billing records are vague,

 and CONCACAF’s internal investigation “was far wider than the two schemes for which Mr.

 Napout was convicted[,] . . . and thus losses from those schemes were not caused by Mr. Napout

 or the reasonably foreseeable acts of his coconspirators.” (Dkt. 1072, at 4-5; Dkt. 1701, at 2-3.)

 The Court finds that these arguments are without merit.13 A review of the billing records shows

 that they are sufficiently detailed and appear to be relevant to the government’s requests for

 evidence and information relating to Defendants’ investigation and prosecution. (See, e.g., Dkt.

 1060-2, at 6 (telephone calls with DOJ to discuss internal investigation requests), 8 (associates and

 paralegals preparing materials in connections with a DOJ request).) Although Napout points to a

 handful of billing entries out of the thousands that are not obviously related to this case, the Court

 is satisfied, especially in light of the government’s support of CONCACAF’s request, that the

 attorneys’ fees have been sufficiently justified. See Lagos, 138 S. Ct. at 1689 (stating that district

 courts should not be required to wade into “potentially time-consuming controversies” about




        13
            With respect to Napout’s contention that he should not be held responsible for criminal
 conduct that he asserts was not reasonably foreseeable to him, the Court has already rejected
 variations on this argument that were made both during trial and sentencing. As the Court
 explained on those occasions, and reiterates here, Napout was charged with and ultimately
 convicted of participation in a RICO conspiracy that involved FIFA and a multitude of soccer
 organizations across the globe. Thus, as a legal matter, Napout can be held responsible for the
 reasonably foreseeable conduct of his co-conspirators, and the losses of their activities caused as
 part of the overarching conspiracy. United States v. Smith, 513 F. App’x 43, 45 (2d Cir. 2013).
 With respect to the Centenario and other soccer tournaments corrupted by the wide-ranging bribery
 schemes that were charged in this case, Napout knew that the agreement of all of the soccer
 officials was necessary for the bribery schemes to succeed and thus the bribery of all of the other
 soccer officials, such as Webb, was certainly reasonably foreseeable to Napout.

                                                  16
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 17 of 32 PageID #:
                                   17223


 restitution as part of criminal sentencing); Gushlak, 728 F.3d at 196 (“[The] MVRA requires only

 reasonable approximation of losses supported by sound methodology.”)

        At the same time, under the hourly rate set forth supra, certain of Sidley Austin’s hourly

 rates are excessive. (See, e.g., Dkts. 1062-1 and 1062-2 (charging up to $1,375 per hour for a

 partner, $795 per hour for a counsel, and $675 per hour for an associate).) However, in this case,

 Sidley Austin gave CONCACAF a 20% discount for attorneys’ fees accrued between 2012 and

 2017 and a 10% discount for fees accrued in 2018. (Dkt. 1062-1, at 22; Dkt. 1062-2, at 13.) The

 Court finds that the already applied 20% discount is an adequate deduction for the attorneys’ fees

 accrued between 2012 and 2017. See Bahel, 662 F.3d at 648 (finding attorneys’ fees adequate

 where the law firm represented the victim “for 25-40% below its normal billing rates”). But, this

 20% deduction should also be applied to the attorneys’ fees accrued in 2018. Therefore, the Court

 finds that Defendants are liable to CONCACAF for $1,306,624 in attorneys’ fees and investigative

 expenses accrued between 2012 and 2017 and $32,190 for attorneys’ fees and investigative

 expenses accrued in 2018, for a total of $1,338,814.

        With respect to the second category of CONCACAF’s request for attorneys’ fees and

 investigative expenses, i.e., vendors’ fees and expenses, the Court awards CONCACAF the full

 amount requested. CONCACAF has demonstrated by a preponderance that these fees and

 expenses were directly related to locating, obtaining, and producing evidence and information

 requested by the government. The Court finds Defendants are liable for $139,390.70 in vendors’

 fees and expenses.

        With respect to the third category of CONCACAF’s request for attorneys’ fees and

 investigative expenses, i.e., attorneys’ fees for preparing CONCACAF’s restitution request,

 Defendants argue that CONCACAF should not be compensated for the “entirely unnecessary”




                                                17
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 18 of 32 PageID #:
                                   17224


 testimony of Professor Matheson, “its original and unsuccessful attempt to seek more than $45

 million in restitution,” and any withdrawn or abandoned claims. (Dkt. 1072, at 4-6; Dkt. 1071, at

 3-4.) Additionally, Defendants argue that any remaining restitution award should be reduced

 because Sidley Austin’s fees and hourly rate are excessively high. (Dkt. 1702, at 5-6.) The Court

 agrees with all of these points. As an initial matter, although Sidley Austin has already given

 CONCACAF a 10% discount on attorneys’ fees associated with its restitution request (Dkt. 1062-

 6, at 11), the Court finds that the requested fees and costs are still excessive and that a 20%

 reduction is more appropriate. Additionally, the Court finds that another 20% should be deducted

 from CONCACAF’s request for attorneys’ fees for its initial incorrect lost revenue projection and

 its failure to seek the government’s approval for its requested billing entries and expenses—which

 were the subject of much wasted briefing and time during the first restitution hearing—as well as

 for Professor Matheson’s testimony. Professor Matheson’s testimony added little value to the

 restitution proceedings as he could not testify about CONCACAF’s loss projections and because

 the economics concepts about which he testified were mostly duplicative of Professor Stefan

 Szymanski’s expert testimony at trial. In light of the 40% total reduction in fees and 20% reduction

 in costs, the Court finds Defendants liable for $264,549.60 in connection with CONCACAF’s

 preparation of its restitution request.

 IV.     CONMEBOL

         A. CONMEBOL - Lost Revenue

         CONMEBOL argues that it is entitled to restitution for lost revenue in the amount of

 $85,400,000 in bribes paid to CONMEBOL-related officials between 2010 and 2016—including

 $6,550,00 to Defendant Marin and $10,500,000 to Defendant Napout—or, in the alternative,

 “possibly hundreds of millions of dollars” in “[l]ost revenues from numerous editions of




                                                 18
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 19 of 32 PageID #:
                                   17225


 CONMEBOL tournaments, which resulted from the defendants’ failure to create a legitimate

 tender process to ensure that CONMEBOL would secure the actual fair market value of the

 marketing and media rights for those events.” (Dkt. 968, at 8, 12-15; Dkt. 989 (same).) The Court

 finds that CONMEBOL is not entitled to any restitution on the basis of lost revenue.

         Initially, the Court notes that CONMEBOL renegotiated its marketing contracts for the

 Copa Libertadores for the 2016 through 2022 editions, the Centenario, and the Copa América for

 the 2019 and 2023 editions. (Dkt. 1030, at 4, 6.) CONMEBOL is not seeking any additional lost

 revenues for those tournaments. However, the government argues that Defendants are still liable

 to CONMEBOL for $19,425,000 of lost revenue from the 2015 edition of the Copa América and

 $35,100,000 of lost revenue from the 2011 to 2015 editions of the Copa Libertadores. The

 government takes the position that because CONMEBOL was unable to renegotiate the contracts

 for these tournaments, “the amount of bribes agreed to be paid in connection with the award of a

 contract forms a sound conservative basis for an estimate of loss to the defrauded entities.” (Id. at

 5 n.7, 16.) Although the Court previously found that this valuation of loss could be used to

 calculate Defendants’ sentencing ranges under the Sentencing Guidelines,14 the Court does not

 find it sufficiently reliable to use to estimate loss for purposes of restitution.

         The Second Circuit has held that “a sentencing court ordering restitution under the MVRA

 may not substitute a defendant’s ill-gotten gains for the victim’s actual loss” unless “there is a

 direct correlation between gain and loss, such that the defendant’s gain can act as a measure of—

 as opposed to a substitute for—the victim’s loss.” Zangari, 677 F.3d at 92-93 (emphasis in




         14
           See Zangari, 677 F.3d at 92 (holding that the substitution of ill-gotten gains for a victim’s
 actual loss “[is] permissible for purposes of calculating [a defendant’s] adjusted offense level under
 § 2B1.1 of the Guidelines”); see also United States v. Certified Envtl. Servs., Inc., 753 F.3d 72,
 102 (2d Cir. 2014).

                                                    19
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 20 of 32 PageID #:
                                   17226


 original); see, e.g., United States v. Berardini, 112 F.3d 606, 607-10 (2d Cir. 1997) (finding a

 direct correlation between income defendant gained from fraudulent telemarketing sales and

 victims’ losses because every dollar gained by defendant was necessarily lost by victims who paid

 for the fraudulent products). No such measure is available here because there is no proof that

 “[the] loss to [CONMEBOL] is . . . a necessary consequence of all the kickbacks [Defendants]

 received.” United States v. Finazzo, 850 F.3d 94, 118 (2d Cir. 2017) (emphasis in original).

         In United States v. Finazzo, the defendant, an executive at the clothing company

 Aéropostale, received kickbacks from a clothing supplier, South Bay Apparel, Inc. (“South Bay”),

 to steer contracts to South Bay, pursuant to which Aéropostale bought clothing from South Bay at

 inflated prices. In awarding restitution to Aéropostale in the same amount as the kickbacks paid

 to the defendant, the district court held that there was a “direct correlation” between the defendant’s

 gains and Aéropostale’s pecuniary losses. Id. The Second Circuit reversed, finding that the district

 court had failed to determine what portion of the bribes was to “steer[] additional business to South

 Bay at a non-inflated price” versus what portion of the bribes was “solely justified” by South Bay

 receiving inflated prices. Id. (emphasis in original). The panel noted that the former could

 “increase [the defendant’s] worth to [South Bay] and therefore make the kickback scheme

 profitable for [South Bay], without inflicting pecuniary loss on Aéropostale” and was, therefore,

 not lost revenue to the victim; whereas the latter constituted direct loss to Aéropostale. Id.; see

 also Federal Ins. Co. v. United States, 882 F.3d 348, 372 (2d Cir. 2018) (“[A]s we have recently

 observed in the restitution context, it is not necessarily the case that all kickbacks paid to a

 defendant represent inflated costs or excessive billable hours charged to the employer.”) (emphasis

 in original).15



         15
              The Second Circuit gave the following example to highlight this distinction:

                                                   20
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 21 of 32 PageID #:
                                   17227


        This case presents an identical scenario. Neither the government nor CONMEBOL has

 presented any testimony (expert or otherwise) or documentation in connection with these

 restitution proceedings to explain what portion of the bribes that were paid to Defendants went to

 securing the contracts in the first place versus getting the contracts at less than fair market value.

 As in Finazzo, in the former circumstance, the media company could still be making a profit simply

 by obtaining the contracts through bribes for Defendants, i.e., more than $0, without causing loss

 to the victim, Finazzo, 850 F.3d at 119 n.25, whereas, in the second circumstance, the media

 company is eating into the victim’s profits by bribing Defendants to accept below fair market value

 contracts. Indeed, in its submission, the government states that “[t]he Datisa partners agreed to

 pay millions of dollars in bribes to secure the contract” to various editions of the Copa América

 tournament. (Dkt. 1030, at 6 (emphasis added).) This representation, along with others by the

 government, indicate that at least some, or a portion, of the bribes fall into the first category—i.e.,

 bribes paid solely to secure the media contracts—and did not necessarily result in lost revenue to




        To illustrate, let us assume that it costs vendors $3 to produce a graphic T-shirt, and
        that a non-inflated price for vendors selling graphic T-shirts is $5. Thus, without
        inflicting loss on Aéropostale, a vendor would gain $2 in profit from every sale to
        Aéropostale. Without [the defendant’s] presence, [the vendor] would make no sales
        and therefore gain $0 in profit. With [the defendant’s] assistance, let’s assume that
        [the vendor] would sell Aéropostale 100 graphic T-shirts, and that the price [the
        vendor] charged Aéropostale would be inflated to $6. [The vendor] would gain $3
        profit per shirt, for a total of $300 of profit. In this case, [the vendor’s executives]
        might be willing to split the $300 profits with [the defendant]. After all, [the
        vendor’s executives] would still be left with $150 under the scheme, instead of $0
        without it. Meanwhile, though, Aéropostale would only have lost $100—the
        additional $1 per shirt that it paid above the non-inflated price. Thus, in this
        example, even though [the defendant] inflated the price Aéropostale paid, there is
        not a “direct correlation” between [the defendant’s] gain ($150) and Aéropostale’s
        loss ($100).

 Finazzo, 850 F.3d at 119 n.25.

                                                   21
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 22 of 32 PageID #:
                                   17228


 CONMEBOL. (See, e.g., Dkt. 997, at 5 (noting that, in 2010, CONMEBOL “terminated its

 relationship with Traffic and sold the rights to the 2015, 2019, and 2023 editions of the Copa

 América (among other tournaments) to sports marketing company Full Play Group . . . in part due

 to the promise of $1 million bribe payments”); id. at 6 (noting that Torneos had a “company[]

 practice of making annual bribe payments to CONMEBOL officials in exchange for their support

 of Torneos as holder of the broadcasting rights to the Copa Libertadores”).)

        Although CONMEBOL points to Professor Szymanski’s trial testimony about the

 hypothetical depressive effect of bribery on contract prices (Dkt. 989, at 12-14), that testimony is

 ultimately irrelevant to the question of what portion of the bribe, if any, contributed to that

 depressive effect. One could understand Professor Szymanski as arguing that competition “may

 have been discouraged in the market” by the very presence of bribery, regardless of the bribery’s

 purpose (id. at 13); however, the speculative nature of that testimony is insufficient to satisfy the

 “sound methodology” requirement set forth in Finazzo, 850 F.3d at 119-20. And, even more

 fundamentally, no party has established what the fair market value would have been for the

 tournaments at issue. While the Court understands the potential difficulty of establishing fair

 market values for these tournaments, given the rampant corruption that seemingly infected all of

 the comparable tournament contracts, the Court still may not “merely assume” that the entire

 amount of the many kickbacks that were paid were solely for the purpose of securing lower

 contract prices and, therefore, are an appropriate measure of lost revenue. Finazzo, 850 F.3d at

 118. Moreover, the Court cannot use the Centenario as a comparable data point because the parties

 agree that it was a “special,” one-time-only tournament versus the more frequent Copa América

 and Copa Libertadores tournaments. (See Dkt. 989, at 3.) As Professor Matheson testified, the

 corruption scandal would have had a greater impact on a one-off event like the Centenario than




                                                  22
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 23 of 32 PageID #:
                                   17229


 long-established events with existing sponsors. Without data showing the value of media contracts

 for the 2015 edition of the Copa América and the 2011 to 2015 editions of the Copa Libertadores,

 absent corruption, the Court cannot find that the payment of bribes to Defendants and their co-

 conspirators is “directly correlated” to diminutions in the value of these contracts.

        While the government cites case law in support of using the bribe amount to approximate

 lost revenue to CONMEBOL (see Dkt. 1030, at 5 n.7), with the exception of United States v.

 Vaghela, 169 F.3d 729 (11th Cir. 1999), these cases are readily distinguishable or simply

 inapposite. (Dkt. 1041, at 1-2; Dkt. 1042, at 4 n.3.) In United States v. Madison, the only issue

 considered was whether the government established a quid pro quo to support the basis for honest

 services fraud. 657 F. App’x 67 (2d Cir. 2016). In United States v. Gaytan, 342 F.3d 10 (9th Cir.

 2003) and United States v. Gamma Tech Industries, Inc., 265 F.3d 917 (9th Cir. 2001), the court

 relied on state law in affirming the district court’s restitution order. The Eleventh Circuit’s

 decision in Vaghela presents the closest factual scenario to the instant case. In that case, a medical

 laboratory paid kickbacks to the defendant-doctor so that the defendant would refer work to the

 laboratory. 169 F.3d at 731. During the initial restitution proceedings, the government asked for

 restitution in the amount of the Medicare reimbursements the laboratory received due to the

 defendant’s referrals, which the district court granted. Id. at 736. On appeal, the Eleventh Circuit

 disagreed, finding that because the government had failed to prove what portion of the Medicare

 payments the laboratory received were for fraudulent or medically unnecessary services, the

 government was only entitled to the amount of the kickbacks paid by the laboratory to the

 defendant (which was less than the amount of the Medicare payments). Id. In reaching this

 conclusion, the panel applied the same reasoning that the government urges here, namely, that the

 laboratory “would not have participated in the kickback scheme if it was not profitable for [the




                                                  23
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 24 of 32 PageID #:
                                   17230


 laboratory], [so] it is not unreasonable to assume that [the government] was overcharged in the

 amount of the kickbacks, and that the loss [the government] suffered was equivalent to that

 amount.” This reasoning, however, is precisely what the Second Circuit rejected in Finazzo. 850

 F.3d at 118; see also Federal Ins. Co., 882 F.3d at 372. This Court is bound by Finazzo,

 not Vaghela.

        Therefore, the Court finds that CONMEBOL is not entitled to restitution for lost revenue.16

        B. CONMEBOL - Salaries and Benefits

        CONMEBOL asks that Defendants Marin and Napout be ordered to pay restitution in the

 amount of $590,000 and $105,000, respectively, which reflects the total salary they each received

 from CONMEBOL. (See Dkt. 986, at 9-10; Dkt. 1052.)17 For substantially the same reasons

 stated in Section II(A), the Court finds that Defendants must repay 20% of their CONMEBOL

 salaries. Therefore, Defendant Marin is liable for $118,000 and Defendant Napout is liable for

 $21,000 in restitution to CONMEBOL.




        16
            The Court recognizes that this result may seem harsh, especially given the Court’s
 suggestions during the restitution proceedings that the amount of the bribes was an appropriate
 measure of lost revenue, i.e., additional sums the media companies would have been willing to pay
 for the contracts. However, upon further analysis of the relevant case law, including the Circuit’s
 guidance in Zangari and Finazzo, the Court concludes that it cannot use the bribe amount to
 determine restitution unless the government or the victim establishes, by a preponderance, that
 there is a “direct correlation” between the bribe paid to the defendant and actual loss suffered by
 the victim. The Court also recognizes that this ruling may result in disparate outcomes for co-
 conspirators sentenced in the future, to the extent that CONMEBOL decides to, and can, prove by
 competent evidence the lost revenue for the 2011 to 2015 Copa Libertadores and the 2015 Copa
 América. However, that is an incidental, but foreseeable, consequence of sequential sentencings
 in a multi-defendant case.
        17
           Defendant Marin was a member of CONMEBOL’s Executive Committee from 2012 to
 2015 and was a member of multiple CONMEBOL standing committees. (Dkt. 968, at 5.)
 Defendant Napout was one of the vice presidents of CONMEBOL from 2007 to 2014 and the
 president of CONMEBOL from 2014 to 2015. (Dkt. 989, at 5.)

                                                 24
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 25 of 32 PageID #:
                                   17231


          C. CONMEBOL - Attorneys’ Fees and Investigative Expenses

          CONMEBOL also requests restitution in the amount of $713,191.96, consisting of: (1)

 $314,656 in attorneys’ fees to address Defendant Napout’s claim that he entered into a common

 interest agreement with CONMEBOL; (2) $370,647.50 in attorneys’ fees in connection with

 responding to specific investigation requests from the government; and (3) $27,888.46 in legal

 fees paid for counsel for Nelson Sanabria, who testified in the government’s case. (Dkt. 1060, at

 1-2.)18 CONMEBOL is not requesting attorneys’ fees in connection with preparing its restitution

 request. The government approved CONMEBOL’s request for restitution in connection with these

 activities and, in contrast to CONCACAF’s request, reviewed the billing entries and expense

 records that CONMEBOL submitted to the Court. (Declaration of Ben O’Neil, Dkt. 1060-1, at ¶¶

 5, 8.)

          With respect to the first category of its request for attorneys’ fees and investigative

 expenses, CONMEBOL argues that Napout used the common interest privilege to protect himself

 from prosecution and that CONMEBOL had to spend more than $300,000 to challenge the validity

 of the alleged agreement in order to respond to the government’s requests for documents that

 Napout sought to withhold under this asserted privilege.19       Napout responds that although

 Magistrate Judge Robert M. Levy found that there was no common interest privilege (Dkt. 549),

 he “did not find that Mr. Napout or his counsel had acted in bad faith or attempted to ‘victimize’

 CONMEBOL, merely that the claim of common interest was unwarranted” (Dkt. 1072, at 6).




          18
          This request is a 91.7% reduction from CONMEBOL’s initial submission in which it
 sought $8,231,859.39 in legal and accounting fees. (Dkt. 968, at 11-12.)
          19
          Napout claimed that he entered into a common interest agreement with CONMEBOL
 from June 17, 2015 to December 3, 2015 while he was CONMEBOL’s President. (Dkt. 549, at 1-
 2.)

                                                25
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 26 of 32 PageID #:
                                   17232


 While Judge Levy did not explicitly state that Defendant Napout acted in “bad faith”, that is the

 clear implication of his decision.20 As Judge Levy found, acting in his capacity as CONMEBOL’s

 president, Napout entered into an agreement that was designed to shield him from criminal liability

 at the expense of CONMEBOL’s interest in protecting itself from liability, which later necessitated

 CONMEBOL’s expenditure of over $300,000 in legal fees to challenge the common interest

 agreement that Napout had entered into. (Dkt. 549, at 7-8.) Therefore, the Court rejects Napout’s

 argument that he is simply being “penalize[d] . . . for asserting a privilege.” (Dkt. 1072, at 6.)

        Moreover, even if Napout had a legitimate claim, that does not negate CONMEBOL’s loss

 directly related to its participation in the government’s investigation and prosecution. It cost

 CONMEBOL more than $300,000 to prevent Napout from keeping evidence that the government

 wanted for its investigation and prosecution. The Court does not see how this differs from a

 production cost in response to a government document request.

        However, the Court finds that Quinn Emanuel’s hourly rates exceed the acceptable rates

 set supra, particularly the rate it charged for its senior associate, who billed at a rate of up to $835



        20
             In his decision, Judge Levy wrote, in relevant part:

        [T]he extensive testimony at the hearing clearly establishes that the purpose of the
        agreement was to allow Napout to ‘run everything by’ his defense attorneys in an
        effort to shield himself from criminal liability from the government’s ongoing
        investigation. As Pappalardo made clear at the hearing, he and Kendall entered into
        the common interest agreement because he ‘did not want [Napout] in his official
        capacity as president of CONMEBOL to further implicate himself.’ However,
        defendant has offered no persuasive evidence that this arrangement furthered any
        cognizable legal interest of CONMEBOL. Rather, the record before me describes
        an arrangement whereby information would flow in only one direction—from
        CONMEBOL to Napout—and only for Napout’s benefit. It is significant that
        Napout, acting in his individual capacity, apparently authorized both parties to enter
        into the common interest agreement and, as a former manager, now seeks to
        constrain the entity’s exercise of control over corporate communications.”

        (Dkt. 549, at 7-8 (citations omitted).)

                                                   26
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 27 of 32 PageID #:
                                   17233


 per hour, and partners, who billed at a rate of up to $945 per hour. (See generally Dkt. 1061-2.)

 The Court finds that a 10% reduction is appropriate. Therefore, Napout is liable to CONMEBOL

 for $283,190.40 in restitution relating to attorneys’ fees and expenses incurred in connection with

 the government’s litigation over Napout’s assertion of the common interest privilege.

        With respect to the second category of CONMEBOL’s request for attorneys’ fees and

 investigative expenses, i.e., seeking attorneys’ fees relating to responding to specific requests from

 the government, Marin does not oppose CONMEBOL’s request, but Napout argues that the entries

 are vague and should be reduced. (Dkt. 1072, at 6.) Based on its review of these entries and in

 light of the government’s review and approval of the fees being sought by CONMEBOL, the Court

 does not find that the billing entries are vague. Again, while Napout points to certain billing entries

 that do not appear to be related to this case, the Court is satisfied, especially in light of the

 government’s support of CONMEBOL’s request—the billing entries for which the government

 specifically reviewed—that the attorneys’ fees have been sufficiently justified. Therefore, for the

 reasons stated above, the Court finds that a 10% reduction is again appropriate. Defendants Napout

 and Marin are liable to CONMBOL for $333,582.75 in attorneys’ fees incurred in connection with

 responding to specific government requests for evidence and information.

        With respect to the third category of CONMEBOL’s request for attorneys’ fees and

 investigative expenses, i.e., legal fees relating to the representation of government witness Nelson

 Sanabria, Napout puts forth no argument in opposition and Marin argues that this request should

 be denied as an unfair surprise because it was filed after the Court’s deadline for restitution claims.

 (Dkt. 1071, at 4 n.4.) Although the Court rejects Marin’s argument about surprise—finding that

 CONMEBOL’s request was timely and reasonably foreseeable—it is clear that Marin is not

 responsible for these fees because Sanabria’s testimony only related to Napout and his




                                                   27
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 28 of 32 PageID #:
                                   17234


 consciousness of guilt, and would not have been introduced at a trial of Marin alone. As a result,

 the entire cost of Sanabria’s legal fees are assessed only against Napout. Moreover, the Court

 finds that Fox Rothschild’s hourly rate is reasonable. Therefore, Defendant Napout is liable for

 $27,888.46 in legal fees incurred by CONMEBOL in connection with the representation of Nelson

 Sanabria.

        In sum, the Court finds that Napout is solely liable for liable for $311,078.86 in attorneys’

 fees and investigative expenses, and that Defendants Marin and Napout are liable for an additional

 $333,582.75 in fees and expenses.

 V.     Traffic USA Employees

        Three former Traffic USA sales employees seek restitution for their salaries, commissions,

 and benefits. They allege that they lost their jobs and reputations after Traffic USA and its top

 executives were indicted. (Dkt. 965-1, at 3, 6.) The employees argue, among other things, that

 they “relied on [Traffic USA’s] representations that they had lawfully obtained the marketing

 rights to CONCACAF and CONMEBOL tournaments. Had it not been for that, [the employees]

 would not have joined the company” and, therefore, Traffic USA’s “concealment was a direct

 cause of the[ir] losses.” (Id. at 4, 7-8.) For its part, Traffic opposes the restitution request of its

 former employees, arguing that they are not victims under the MVRA. (Dkt. 1022, at 10-11.)

        Based on the former Traffic USA employees’ own arguments, it is clear that they are not

 “victims” of Defendants as defined by the MVRA. A “victim” for purposes of the MVRA is

 defined as “a person directly and proximately harmed as a result of the commission of an offense

 for which restitution may be ordered including, in the case of an offense that involves as an element

 a scheme, conspiracy, or pattern of criminal activity, any person directly harmed by the defendant’s

 criminal conduct in the course of the scheme, conspiracy, or pattern.” 18 U.S.C. § 3663A(a)(2).




                                                   28
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 29 of 32 PageID #:
                                   17235


 The Court agrees with Traffic’s argument that the harm alleged here “is simply too remote from

 the underlying criminal conduct to satisfy the causation requirement.” (Dkt. 1022, at 10); see

 United States v. Follieri, No. 08-CR-850 (JGK), 2009 WL 151725, at *1 (S.D.N.Y. Jan. 21, 2009)

 (holding that former employees who alleged that the funds intended to pay their salaries were

 misdirected by defendant, who pled guilty to conspiracy to commit wire fraud, and that defendant

 “made misrepresentations” to “induce [the employees] to keep working” did not establish causality

 under the MVRA). Moreover, the former Traffic USA employees’ reliance on United States v.

 Marino, 654 F.3d 310 (2d Cir. 2011) is misplaced. The appellant in Marino was ordered to pay

 restitution to investors who lost money as a result of a Ponzi scheme, id. at 315-16, which is “a

 direct and proximate result” of the defendant’s fraud, Follieri, 2009 WL 151725, at *1

 (distinguishing between former employees and people “like investors” who “invest or make loans

 to the defendant” for purposes of restitution under the MVRA). By contrast, the loss here, if any,

 did not directly arise from the criminal conduct of Defendants, but rather, as the former employees

 themselves assert, was directly caused by Traffic USA’s “concealment” of the fact that it had not

 “lawfully obtained the marketing rights to CONCACAF and CONMEBOL tournaments.” (Dkt.

 965-1, at 4, 7-8.) Therefore, the former Traffic USA employees are not entitled to any restitution

 from Defendants.

 VI.    Joint and Several Liability

        The Second Circuit has held that “[i]f the court finds that more than [one] defendant has

 contributed to the loss of a victim, the court may make each defendant liable for payment of the

 full amount of restitution or may apportion liability among the defendants to reflect the level of

 contribution to the victim’s loss and economic circumstances of each defendant.” Smith, 513 F.

 App’x at 45 (citing 18 U.S.C. § 3664(h)). A district court may impose restitution holding the




                                                 29
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 30 of 32 PageID #:
                                   17236


 defendant liable for the “reasonably foreseeable acts of all co-conspirators,” even “where the jury

 had acquitted the defendant as to some aspects of the conspiracy.” United States v. Boyd, 222 F.3d

 47, 50-51 (2d Cir. 2000).

        Here, the Court divides the restitution award into three categories: (1) restitution owed

 solely by either Napout or Marin; (2) restitution owed jointly and severally by Marin and Napout;

 and (3) restitution owed jointly and severally by Marin, Napout, and the other defendants convicted

 of the same bribery scheme or schemes. Therefore, Defendants Napout’s and Marin’s restitution

 obligations are as follows:

                                         Defendant Napout

                    Type of Liability                        Restitution Owed
                     Sole Liability
                         FIFA                      Salary & Benefits: $24,289.26
                     CONMEBOL                      Salary & Benefits: $21,000
                     CONMEBOL                      Common Interest Privilege Attorneys’
                                                   Fees: $283,190.40
                      CONMEBOL                     Sanabria Legal Fees: $27,888.46
                             Total                 $356,368.12

            Joint and Several Liability with
                Defendant Marin Only
                         FIFA                      Maennl Trial Preparation: $24,001.45
                                Total              $24,001.45

          Joint and Several Liability with All
              Convicted Co-conspirators
                        FIFA                       Restitution Request: $40,444.49
                     CONCACAF                      Investigative Expenses: $1,338,814
                     CONCACAF                      Vendor Fees: $139,390.70
                     CONCACAF                      Restitution Request: $264,549.60
                     CONMEBOL                      Investigative Expenses: $333,582.75
                                Total              $2,116,781.54

         CUMULATIVE TOTAL                          $2,497,151.11




                                                 30
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 31 of 32 PageID #:
                                   17237


                                         Defendant Marin

                     Type of Liability                          Restitution Owed
                      Sole Liability
                          FIFA                         Salary & Benefits: $19,532.60
                      CONMEBOL                         Salary & Benefits: $118,000
                                  Total                $137,532.60

             Joint and Several Liability with
                 Defendant Napout Only
                          FIFA                         Maennl Trial Preparation: $24,001.45
                                 Total                 $24,001.45

           Joint and Several Liability with All
               Convicted Co-conspirators
                         FIFA                          Restitution Request: $40,444.49
                      CONCACAF                         Investigative Expenses: $1,338,814
                      CONCACAF                         Vendor Fees: $139,390.70
                      CONCACAF                         Restitution Request: $264,549.60
                      CONMEBOL                         Investigative Expenses: $333,582.75
                                 Total                 $2,116,781.54

          CUMULATIVE TOTAL                             $2,278,315.59

        However, based on a consideration of each Defendant’s level of contribution to the victims’

 losses and Defendants’ respective economic circumstances, the Court will implement a restitution

 payment plan as to each Defendant, to be determined after the parties’ submission of proposed

 payment schedule(s). See Smith, 513 F. App’x at 45-46.

                                          CONCLUSION

        For the reasons stated herein, the government’s motion for restitution is granted in part and

 denied in part. The Court awards the following restitution amounts:

            (1) FIFA is entitled to a total of $108,267.80 in restitution;

            (2) CONCACAF is entitled to a total of $1,742,754.30 in restitution; and

            (3) CONMEBOL is entitled to a total of $783,661.61 in restitution.




                                                  31
Case 1:15-cr-00252-PKC-RML Document 1084 Filed 11/20/18 Page 32 of 32 PageID #:
                                   17238


        By December 4, 2018, the parties shall file either: (1) jointly proposed payment schedules,

 or (2) if no agreement can be reached, separate proposals for payment schedules.



                                                     SO ORDERED.



                                                     /s/Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

 Dated: November 20, 2018
       Brooklyn, New York




                                                32
